Citation Nr: 1604349	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  05-13 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a kidney disability.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for headaches.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

5.  Entitlement to service connection for a kidney disability.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for a right foot disability, to include as secondary to a service connected left knee disability.

10.  Entitlement to service connection for a left foot disability, to include as secondary to a service connected left knee disability.

11.  Entitlement to service connection for a right knee disability, to include as secondary to a service connected left knee disability.

12.  Entitlement to service connection for a right leg disability, to include as secondary to left knee disability.

13.  Entitlement to service connection for a left leg disability, to include as secondary to a left knee disability.

14.  Entitlement to a rating in excess of 10 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and Sister


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel
INTRODUCTION

The Veteran had active honorable service for VA purposes from August 1978 to July 1982.  He also served from August 1982 to August 1983, and was discharged in August 1983 under other than honorable conditions. 

This case is before the Board of Veterans' Appeals  (Board) on appeal from May 2002, July 2002, and October 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas,.

With regard to the other issues on the appeal, after further review the Board found that the Veteran had filed a timely notice of disagreement to a July 2002 rating decision that denied service connection for a right foot disability, left foot disability, right knee disability, left leg disability, and right leg disability.  The RO issued a supplemental statement of the case in May 2003.  The Veteran then filed a correspondence in July 2003 requesting additional time to submit evidence and he received no response to from the RO regarding that request.  Therefore, as no decision was provided regarding the request for additional time, the Board considers the July 2003 correspondence as a substantive appeal of his issues, therefore those issues for service connection are before the Board and not considered new and material evidence claims. 

The Veteran and his sister testify before the undersigned Veteran's Law Judge in February 2009 and a transcript of that hearing is of record.

These matters were previously remanded by the Board in July 2009.

The issues of entitlement to service connection for a kidney disability, a psychiatric disability, right foot disability, left foot disability, and right knee disability are REMANDED to the Agency of Original Jurisdiction.




FINDINGS OF FACT

1.  A September 1994 rating decision denied service connection for a low back disability, a kidney disability, headaches, and hypertension.  That decision is final.

2.  New evidence raising a reasonable possibility of substantiating a claim for service connection for a low back disability has not been received.

3.  The evidence received subsequent to the most recent final denial of service connection for a kidney disability is new and material because it raises a reasonable possibility of substantiating the claim.

4.  The evidence received subsequent to the most recent final denial of service connection for headaches is new and material because it raises a reasonable possibility of substantiating the claim.

5.  The evidence received subsequent to the most recent final denial of service connection for hypertension is new and material because it raises a reasonable possibility of substantiating the claim.

6.  The competent and credible evidence of record shows that the Veteran's headaches were due to and incurred in active duty service.

7.  Hypertension did not manifest during active service and did not manifest within one year of discharge from active service, and the probative evidence weighs against a finding that hypertension was incurred in or aggravated during active service

8.  Throughout the appeal, the Veteran's left knee disability was manifested by painful motion and objective evidence of arthritis with forward flexion not limited to 30 degrees or less.

9.  As of August 11, 2010, the Veteran's left knee disability was manifested with mild medial instability.  
CONCLUSIONS OF LAW

1.  The September 1994 Board decision that denied service connection for a low back disability, a kidney disability, headaches, and hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 
 
2.  New and material evidence has not been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  As new and material evidence has been received since the September 1994 rating decision, the requirements to reopen a claim for service connection for a kidney disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  As new and material evidence has been received since the September 1994 rating decision, the requirements to reopen a claim for service connection for headaches have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  As new and material evidence has been received since the September 1994 rating decision, the requirements to reopen a claim for service connection for a hypertension have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

7.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).

8.  The criteria for an initial rating in excess of 10 percent for the left knee disability during the entire period of the appeal, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

9.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating, but not higher, for slight medial instability of the left knee have been met, effective August 11, 2010, but not earlier.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The RO sent correspondence in May 2008, October 2009, and April 2011.  Those documents discussed specific evidence, the particular legal requirements applicable to the Veteran's new and material evidence, service connection claims, and increased rating claim.

The October 2009 and April 2011 notice letters informed the appellant of the standard for new and material evidence and notified him of the reasons and bases for the prior denial of his claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and representative suggest actual knowledge of the elements necessary to reopen his previously denied claim for service connection, claims for service connection, and the increased rating claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Accordingly, the Board finds that any notice error with respect the Veteran's claims are harmless and does not preclude appellate consideration at this time.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Moreover, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the most recent RO adjudication of this issue, which occurred in the June 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

With respect to the claim for entitlement to service connection for hypertension and leg disabilities that are also on appeal.  A VA examination will be considered necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, the Board finds that a VA examination is unnecessary.  While it is clear that the Veteran has a current disability of hypertension, the Board has determined that there is sufficient competent medical evidence of record to make a decision on the Veteran's claim.  Therefore, a VA examination concerning hypertension is not required.  The Board also finds that a VA examination is unnecessary concerning the claims for right and left leg disabilities as there is no competent evidence that the Veteran has current disabilities affecting his legs.  

With regard to the claim of entitlement to service connection for a left knee disability, the Board notes that it has been over five years since the last VA examination.  However, the Veteran has not asserted a worsening since that last examination and therefore the Board declines to remand this matter for an additional VA examination.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  38 C.F.R. § 3.159 (c)(4)(iii) (2015).  While evidence submitted is new, it is not material and therefore VA has not obtained an examination with respect to the claims decided.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

With regard to the claim concerning a low back disability, a September 1994 RO rating decision denied service connection for a low back disability as there was no record of the Veteran having been treated for the condition from separation from service to 1994.  The RO noted that the Veteran had treatment for a low back condition during service and had a current low back disability.  

The pertinent evidence of record at time of the September 1994 RO rating decision included the Veteran's service medical records, private treatment records, and VA treatment records.  

The evidence received since the September 1994 RO rating decision consists of VA treatment records and private treatment records that show that the Veteran continues to report and receive treatment for low back pain.  While the Board finds that the evidence added to the record since the September 1994 RO rating decision is new as it is evidence that was not previously submitted to the agency decision-makers, the Board finds that the evidence is not material.  There is no new evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a low back disability.  While the Veteran has undergone several medical evaluations and treatments, he has never been assessed with a low back disability that was found to be due to active service.  Additionally, none of the evidence shows that the Veteran received a continuity of treatment for a back condition after separation from service to 1994.  The only evidence that purports to support the Veteran's claim that he has a low back disability due to service are his own statements which are redundant of the evidence of record at the time of the September 1994 RO rating decision where he reported a low back disability due to his service.  Therefore, the evidence added to the record is not sufficient to raise a reasonable possibility of substantiating the claim.

Accordingly, because new and material evidence has not been submitted, the Board finds that reopening of the claim of entitlement to service connection for low back disability is not warranted.

With regard to the claim concerning a kidney disability, a September 1994 RO rating decision denied service connection for a kidney disability as there was no record of the Veteran having been diagnosed with a chronic kidney condition.  The RO noted that the Veteran had treatment for a kidney condition during service and was treated for a kidney disability in the mid-1980s after separation from service.  

The pertinent evidence of record at time of the September 1994 RO rating decision included the Veteran's service medical records, private treatment records, and VA treatment records.  

The evidence received since the September 1994 RO rating decision consists of VA treatment records and June 2000 private treatment records that show that the Veteran was diagnosed with kidney disease for the past 15 years.  The Board finds that the new evidence added to the claims file is new as it was not before the adjudicators at the time of the September 1994 rating decision.  Furthermore, that new evidence is material because it relates to unproven elements of the claim previously denied in the September 1994 rating decision.  Specifically, that newly submitted evidence suggests that the Veteran has a current disability of kidney disease, which was not present during the September 1994 rating decision.  

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim for entitlement for service connection for a kidney disability is reopened.

With regard to the claim concerning headaches, a September 1994 RO rating decision denied service connection for a headache disability as there was no record of the Veteran having been diagnosed with a chronic headache condition.  The RO noted that the Veteran had treatment for headaches during service, but that since separation from service he had not been diagnosed with chronic headaches.  Additionally, the RO noted that the Veteran had a preexisting headache condition and the evidence did not show that during service his headaches increased in severity or frequency.

The pertinent evidence of record at time of the September 1994 RO rating decision included the Veteran's service medical records, private treatment records, and VA treatment records.  

The evidence received since the September 1994 RO rating decision consists of VA treatment records and private treatment records that show that the Veteran continues to experience headaches and was treated for the occasional headaches. 

The Board finds that the new evidence added to the claims file is new as it was not before the adjudicators at the time of the September 1994 rating decision.  Furthermore, that new evidence is material because it relates to unproven elements of the claim previously denied in the September 1994 rating decision.  Specifically, that newly submitted evidence suggests that the Veteran has a current disability of headaches, which was not present during the September 1994 rating decision.

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim for entitlement for service connection for headaches is reopened.

With regard to the claim concerning new and material evidence for hypertension, the Board notes that the claim was denied in the September 1994 rating decision on the basis there was no evidence of record to show that the Veteran had a current diagnosis of hypertension at the time of the decision.  

Since the September 1994 rating decisions, newly received evidence includes updated VA treatment records and private treatments records that show the Veteran was diagnosed with hypertension . 

The Board finds that the new evidence added to the claims file is new as it was not before the adjudicators at the time of the September 1994 rating decision.  Furthermore, that new evidence is material because it relates to unproven elements of the claim previously denied in the September 1994 rating decision.  Specifically, that newly submitted evidence suggests that the Veteran has a current disability of hypertension which was not present during the September 1994 rating decision.

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim is reopened.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of that disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Headaches

The Veteran asserts that service connection for headaches is warranted.

A November 1977 entrance examination shows that the Veteran reported a history of severe headaches on his self-report of medical history.  The examining physician noted that the Veteran reported that he had headaches once every three months relieved by over the counter medicine.  Clinical evaluation of the Veteran showed that he had a normal head and no headache condition was reported.  Under the summary of defects section of the exam report the examiner did not note a current headache disorder.  

A January 1980 service medical record shows that the Veteran complained of chronic headaches.  

A January 1993 VA examination report shows that the Veteran reported his headache condition onset in 1980 while on active service.  He reported that he had a number of hard falls while with the Airborne.  The examiner diagnosed the Veteran with mixed cephalalgia related historically to hard parachute landings.  

A December 2002 VA treatment record noted that the Veteran reported headaches.  

An April 2003 VA medical record noted that the Veteran was treated for a change in pattern of his headaches.  

After a review of the pertinent evidence of record the Board finds that the preponderance of the evidence supports the Veteran's claim for entitlement to service connection for headaches.

Initially, the Board finds that the record does not show, by clear and unmistakable evidence, that there was a diagnosis of a headache disability prior to service.  While the Veteran's reported headaches occurring once every three months during his entrance examination in November 1977, there is no documentation of that treatment, and examining physician noted that the Veteran had a clinically normal head.  Additionally, the examining physician did not note under the defect section of the entrance examination report that the Veteran had a headache condition.  Therefore, the presumption of soundness as to a headache disability applies because he was examined, found psychiatrically normal, and accepted into service each time.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  As the Veteran is presumed sound at service entry, the Board must consider whether any diagnosed headache disability was incurred in service or is the result of in-service injury or disease.

Here, the Board finds that the most probative evidence of record is the January 1993 VA examiner opinion that the Veteran's mixed cephalalgia was related to hard parachute landings in service.  Moreover, a review of the Veteran's post service treatment records shows that he was still is treated for headaches during the course of this appeal.  

Accordingly, resolving reasonable doubt in favor of the Veteran, the claim for service connection for headaches is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Hypertension

The Veteran asserts that service connection for hypertension is warranted.

Hypertension is present when the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension when the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015).

The Board notes that the Veteran's service medical records do not show any reports or treatments for hypertension.  

A February 1994 VA examination report shows that the Veteran had no hypertension.

A December 1998 VA treatment record shows that the Veteran was assessed with hypertension.  

After review of the evidence, the Board finds that the Veteran did not manifest hypertension during service or continuously manifest symptoms of hypertension in the years after service, including to a degree of ten percent within one year of service separation.  Moreover, the Veteran was never diagnosed with hypertension by medical personnel in available medical evidence, to include following service for several years.  The Board finds that the service medical records are the most probative evidence of record as to whether hypertension manifested during active service and therefore the Board concludes that hypertension did not manifest during active service.  The medical records in service are more persuasive than the Veteran's statement that hypertension is due to active service.

Next, the Board finds that hypertension did not manifest within one year of separation from service and therefore cannot be presumed to be service-connected under the provisions for chronic diseases.

The first indication of the Veteran being treated for or diagnosed with hypertension was in December 1998, more than fifteen years after separation from service, when the Veteran was diagnosed with hypertension.  That time period is well beyond the presumptive period of establishing service connection for hypertension as a chronic disease.  38 C.F.R. 3.307, 3.309 (2015).  Furthermore, the passage of years between discharge from active service and the first documentation of the claimed disability is another factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000). 

The Board has also considered that Veteran's statements submitted in support of the claim.  The Board finds that the Veteran is a lay person and although lay persons are competent to provide opinions on some medical issues, the specific disability of hypertension falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Hypertension is a complex disease that requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and it is not susceptible of lay opinions on etiology.  Therefore, the Veteran's statements cannot be accepted as competent evidence sufficient to establish service connection on a direct basis.  A diagnosis of hypertension by medical professionals not shown by the record to have been made by an examining medical professional until December 1998.  Therefore, the Board finds that the Veteran's in-service and post-service reports of hypertension are outweighed by the medical evidence contained in the service medical records and post service treatment records.

Additionally, the Board notes that the Veteran during the course of this appeal also asserts that his hypertension was due to his kidney disability and low back disability.  However, the Board notes that the Veteran is not service-connected for a kidney or low back disability.  Therefore, the Veteran's additional claim that his hypertension was due to a kidney disability or a low back disability is denied.  38 C.F.R. § 3.310 (2015).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right and Left Leg Disabilities

The Veteran asserts that he has disabilities affecting his right and left legs that are due to a service connected left knee disability.  

Initially, the Board notes that the service medical records show no reports or treatments for leg disabilities.  

A November 2006 VA treatment record shows that the Veteran reported bilateral lower extremity pain and noted a diffused muscle pain.  However, no disability was diagnosed.

In this case, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has a current disability affecting the right or left leg.  While the Veteran has been assessed with bilateral leg pain, a diagnosis of pain is not a disability for which service connection may be awarded.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  In this case, there is no underlying diagnosed malady or condition showed in the medical evidence of record concerning a bilateral leg disability.  

The threshold question is whether the Veteran has a currently diagnosed bilateral leg disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 38 C.F.R. § 3.304(f) (2015).  The diagnosis of a bilateral leg disability is a complex medical question.  The Veteran does not possess education or professional experience of a healthcare provider.  The complex question of whether a bilateral leg disability is present requires expertise in medical treatments.  As the Veteran has not been demonstrated to have such expertise, his reports are not competent and have no probative value to show a current bilateral leg disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, as there is no credible and competent evidence of any currently diagnosed bilateral leg disability during the period on appeal, the Board finds that the preponderance of the competent evidence of record is against a finding that any bilateral leg disability is related to service or any event during service.  Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the preponderance of the evidence is against the claim, service connection for a right and left leg disability, must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Increased Rating for Left Knee Disability

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2015).  The diagnostic codes pertaining to range of motion do not subsume those regulatory provisions, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on that basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  38 C.F.R. §§ 4.40, 4.45 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined.  38 C.F.R. § 4.25 (2015).  However, rating the same disability or the same manifestations under various diagnoses is not allowed.  38 C.F.R. § 4.14 (2015).  A claimant may not be compensated twice for the same symptomatology as that would overcompensate the claimant for the actual impairment of earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993); 38 U.S.C.A. § 1155 (West 2014).  If a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran was granted service connection for left knee disability and assigned an 10 percent rating under Diagnostic Code 5260.  38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260, for limitation of flexion of the leg, and Diagnostic Code 5261, for limitation of extension of the leg.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015). 

Under Diagnostic Code 5260, limitation of flexion to 60 degrees warrants a 0 percent rating.  Limitation of flexion to 45 degrees warrants a 10 percent rating.  Limitation of flexion to 30 degrees warrants a 20 percent rating.  Limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5261, limitation of extension to 5 degrees warrants a 0 percent rating.  Limitation of extension to 10 degrees warrants a 10 percent rating.  Limitation of extension to 15 degrees warrants a 20 percent rating.  Limitation of extension to 20 degrees warrants a 30 percent rating.  Limitation of extension to 30 degrees warrants a 40 percent rating.  Limitation of extension to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a (2015).

Normal range of extension of the knee is to 0 degrees and normal range of flexion of the knee is to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2015). 

Under Diagnostic Code 5257, for rating recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment.  38 C.F.R. § 4.71a (2015).

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a (2015).

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015). 

It also should be noted that use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

A claimant who has arthritis or limitation of motion and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg, may be assigned for disability of the same knee.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).

A May 2002 VA examination report shows that the Veteran reported left knee pain.  He reported that the pain increased with standing and walking about a block and a half.  He was noted to limp due to the left knee.  The Veteran was also noted to wear a knee brace and use a cane.  Physical examination of the left knee showed range of motion from 0 to 120 degrees with no fluid, laxity, or tenderness.  The examiner reported that the Veteran showed no significant abnormalities affecting the left knee.

A July 2004 VA examination report shows that the Veteran reported knee pain at rest and during activity.  He was noted to use a cane and knee brace.  He reported that x-rays taken for social security disability showed degenerative changes.  The Veteran reported that his knee went out once every two months.  The Veteran reported that he walked two blocks per day which caused him pain.  Range of motion was noted from 5 to 115 degrees.  Slight fluid around the knee was noted.  Slight crepitus with flexion was also identified.  The examiner noted no laxity but did observe slight tenderness all the way around the knee.  The impression was degenerative joint disease of the left knee with pain, and decreased range of motion with a moderate disability and progression.  It was noted by the examiner that the Veteran was not employed.  The effects of the knee disability on the Veteran's daily activities were that he could not run or squat, and would have difficulty with stairs.  No additional limitation following repetitive use or during flare ups were noted.  The examiner did note that the Veteran was receiving social security disability regarding both knees, thus the effect on employment was that the knees prevented him from working altogether.  

An August 2010 VA examination report shows that the Veteran reported pain and aching affecting his left knee.  He reported no flare-ups as the pain was constant.  The Veteran reported that while he previously used a knee brace, he no longer did.  The examiner noted that the Veteran was disabled due to complications from a non-service connected diabetic coma, therefore any occupation would be unaffected by his knee, nor would his activities of daily living be affected.  Physical examination showed that the Veteran had a normal gait.  A mild small effusion was noted.  His range of motion was from 0 to 120 degrees and back to 0 degrees without any pain or crepitus.  The examiner noted that the Veteran had mild medial instability to valgus stress at 0 degrees and at 30 degrees of flexion.  Joint line tenderness was noted with a palpable osteophytic ridge of the medial tibia at the joint line.  No additional limitations following repetitive use other than increased pain without loss of motion was noted.  No flare-ups were reported and there were no effects of incoordination, fatigue, weakness, or lack of endurance on his knee function.  X-rays showed mild medial compartmental degenerative joint disease with narrowing.  Minimal soft tissue swelling of the left knee anteriorly with no underlying fracture or subluxation was noted.  Additionally, superior patellar tendon ossification was noted bilaterally.  The examiner also remarked that the Veteran's left knee should not have prevented him from being able to maintain gainful employment and that the effects of the diabetic coma had rendered him unable to work due to sensorium issues.  

Initially, the Board notes that a rating in excess of 10 percent is not warranted based upon limited range of flexion.  The Board finds that the evidence of record shows that the Veteran has been able to achieve flexion of the left knee to at least 120 degrees as shown on the May 2002, July 2004, and August 2010 VA examinations reports.  In order for the Veteran to meet the criteria for a 20 percent rating based upon limitation of flexion, it would have needed to be shown that he could only achieve flexion limited to 30 degrees.  Here, the evidence shows that he was at the most limited to 120 degrees flexion for the left knee, which does not meet the criteria for the next higher rating based on limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).  

The Board also notes that the Veteran has been able to achieve knee extension limited to at most 5 degrees as noted on the July 2004 VA examination report but has also been shown to achieve left knee extension to 0 degrees as noted on the May 2002 and August 2010 VA examination reports.  Therefore, a compensable rating is not warranted as his limitation of left knee extension is not limited to 10 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

With regard to whether the Veteran is entitled to a rating higher than 10 percent under Diagnostic Code 5010 and 5003 for arthritis, the Board concludes that he is not.  Under Diagnostic Codes 5003 and 5010, a 20 percent rating is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The knee is considered a major joint.  38 C.F.R. § 4.45 (2015).  While the Board notes that the Veteran has arthritis of both knees, he is only service connected for the left knee, therefore a 20 percent under Diagnostic Code 5010, is unavailable.  Accordingly, the Veteran's current rating of 10 percent for the left knee disability remains the highest rating warranted even considering functional loss due to pain and other factors.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board has also considered whether a separate compensable rating is warranted for the left knee disability based upon instability.  Here, the Board notes that on the May 2002 and July 2004 VA examination reports, no instability was noted.  However, the August 2010 VA examiner clearly indicated that the Veteran showed mild medial instability to valgus stress at 0 degrees and at 30 degrees of flexion.  Therefore, the Board finds a separate rating of 10 percent is warranted for slight left knee instability as shown in the August 2010 VA examination report.  The Board finds that a higher rating is not warranted as the Veteran's left knee has not been assessed with moderate instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015). 

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  These conditions were not shown on any VA examination and application of those diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2015).

The Board has also specifically considered that functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Deluca v. Brown, 8 Vet. App. 202   (1995).  However, the Board finds that increased ratings for the left knee are not warranted on the basis of functional loss due to pain or weakness, as the Veteran's symptoms are contemplated by the ratings already assigned.  Specifically, even when considering the impact of pain and flare-up conditions, the Veteran's range of motion still exceeded what was required in order to warrant an increased rating.  Moreover, the VA examiner specifically noted the amount of additional limitation in range of motion that was a result of pain during the examination itself.

The Board has also considered whether the claim should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b) (1) (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the Veteran's disability are contemplated by the schedular criteria.  There is also no indication from the evidence of record that the Veteran has had frequent hospitalizations for the left knee disability.  The current symptoms of the knee disabilities are not shown to have resulted in marked interference with employment, beyond that contemplated by the assigned ratings.  Additionally, the Board notes that while the July 2004 VA examiner reported that the Veteran was unemployable due to his knee, it is clear that the examiner was relating the Veteran's statement that the Veteran was receiving social security benefits for the knee in making the determination.  Additionally, the examiner also referenced the non-service connected right knee as causing unemployment as well.  The Board finds the August 2010 VA examiner's opinion most probative that the Veteran was unemployed due to non-service connected disabilities and that the left knee disability was not of a severity to cause unemployability.  The August 2010 VA examiner clearly indicated that the Veteran's unemployability was due to factors from a non-service connected coma and that the left knee would not cause unemployability.  The Board finds that the preponderance of the evidence is against a finding that the average industrial impairment from the disability is to such a degree as to warrant the assignment of a higher disability rating.  There is a higher rating available for the disability, but the evidence does not show that the Veteran's symptoms meet the criteria for the assignment of that rating.  The Board finds that referral of this case for extra-schedular consideration is not warranted.

The Board finds that the preponderance of the evidence is against the assignment of any rating higher than 10 percent for a left knee disability. The Board finds that evidence is supports a separate10 percent rating, but not higher, for left instability, effective August 11, 2010, but not earlier.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been presented to reopen a claim of entitlement to service connection for a low back disability, and the appeal is denied.

New and material evidence has been received and the claim for service connection for a kidney disability is reopened.  To that extent only, the appeal is allowed.

New and material evidence has been received and the claim for service connection for headaches is reopened.  To that extent only, the appeal is allowed.

New and material evidence has been received and the claim for service connection for hypertension is reopened.  To that extent only, the appeal is allowed.

Entitlement to service connection for headaches is granted.  

Entitlement to service connection for hypertension is denied.

Entitlement to a rating in excess of 10 percent for limited flexion of the left knee is denied.

Entitlement to a separate rating of 10 percent, but not higher, as of August 11, 2010, but not earlier, for left knee instability is granted.  


REMAND

A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the of for entitlement to service connection for a kidney disability, the Board notes that a private physician diagnosed kidney disease in June 2000 that had been ongoing for fifteen years prior.  Additionally, the Veteran's service medical records show that he was treated for a kidney infection in service.  Therefore, the Board finds that a VA examination is warranted to address whether it is as likely as not that the kidney disability was incurred in or is related to active service.  

With regard to the Veteran's claim of entitlement to service connection for a psychiatric disability, the Veteran asserts that he witnessed training accidents during service which caused his current psychiatric disability.  

A January 2011 VA memorandum shows that there was a formal finding of a lack of information required to corroborate stressors associated with a claim for service connection for PTSD.  The memo noted that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the United States Army and Joint Services Records Research Center (JSRRC).  The Veteran was sent a letter in December 2009 requesting information regarding stressor events that he claimed caused PTSD.  There was no response to that letter from the Veteran.  Nevertheless, the RO still evaluated all of the Veteran's submitted evidence to include his personnel file and his submitted statement to determine if there was sufficient evident to send to the JSRRC, but found the evidence to be lacking.  

Here the Board finds that the evidence is sufficient to send to JSRRC as the Veteran has reported that in May 1981, he witnessed a training accident occur when another soldier's parachute failed to open while he was assigned to Fort Bragg, North Carolina.  Therefore, the Board finds that there is sufficient evidence to submit to JSRRC a request for verification of any training accidents that occurred in May 1981 at Fort Bragg, North Carolina concerning parachute training incidents.  The Board finds that an additional remand is warranted to ensure that all avenues to verify the alleged stressors are undertaken.  

With regard to the claim for service connection for right and left foot disabilities, and a right knee disability, the Board notes that in May 2002 the Veteran underwent a VA examination.  The VA examination report shows that the Veteran was evaluated with left and right foot pain with tenderness shown on the heel.  He was also evaluated with chronic right knee pain.  The examiner reported that the left and right foot disabilities and the right knee disability were not felt to be related to the left knee disability.  The Board notes that an August 2010 VA treatment record shows that the Veteran's right knee was diagnosed with superior patellar tendon ossification.

The Board finds that the May 2002 VA examiner's opinion that the Veteran's right and left foot disability, and right knee disability were not "felt" to be related to his service connect left knee is a speculative opinion and is therefore inadequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be provided).  The Board finds that another VA opinion is necessary to address the etiology of the Veteran's right foot, left foot, and right knee disabilities, to include whether those disabilities are due to or aggravated by the service-connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed kidney disability.  The examiner must review the claims file and must note that review in the report.  Any necessary diagnostic testing should be conducted.  The examiner should provide a complete rationale for all opinions expressed, and reconcile it with all pertinent evidence of record. The examiner opine as to whether it is at least as likely as not (50 percent probability or greater) that any identified kidney disability was incurred in or is due to active service.

2.  Request that the JSRRC to conduct a search regarding any parachute training accidents occurring in May 1981 that took place at Fort Bragg, North Carolina as reported by the Veteran.  All efforts to verify the stressor and any negative responses should be included in the claims file.

3.  Schedule the Veteran for a VA examination to ascertain the etiology of the current bilateral foot disability.  The examiner must review the claim file and should note that review in the report.  A complete rationale for the opinion must be provided.  Based upon review of the service and post-service medical records, the examiner must provide the following: 

(a) Is it at least as likely as not (50 percent probability or greater) that any bilateral foot disability was incurred in or is related to active service?

(b) Is it at least as likely as not (50 percent probability or greater) that any bilateral foot disability was caused by a service-connected left knee disability?

(c) Is it at least as likely as not (50 percent probability or greater) that any bilateral foot disability has been aggravated (permanently increased in severity beyond the normal progress) by a service-connected left knee disability?

4.  Schedule the Veteran for a VA examination to ascertain the etiology of the current right knee disability.  The examiner must review the claim file and should note that review in the report.  A complete rationale for the opinion must be provided.  Based upon review of the service and post-service medical records, the examiner must provide the following: 

(a) Is it at least as likely as not (50 percent probability or greater) that any right knee disability was incurred in or is related to active service?

(b) Is it at least as likely as not (50 percent probability or greater) that any right knee disability was caused by a service-connected left knee disability?

(c) Is it at least as likely as not (50 percent probability or greater) that any right knee disability has been aggravated (permanently increased in severity beyond the normal progress) by a service-connected left knee disability?

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


